Citation Nr: 1205377	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  10-14 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to an evaluation in excess of 10 percent for residuals of bacterial colitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from May 1968 to May 1971.  As a member of the Army Reserves since 1986, he had periods of active duty service from November 1990 to January 1991, February 1991 to July 1991, December 1995 to May 1996, and February 2003 to September 2003.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Nashville, Tennessee, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for sleep apnea and posttraumatic stress disorder (PTSD), and denied entitlement to an increased rating for bacterial colitis.

In a May 2011 decision, the RO granted entitlement to service connection for PTSD; this was a full grant of the benefit sought on appeal, and therefore no further question remains before the Board with respect to that issue.  

The Veteran testified at an August 2011 hearing held before the undersigned at the RO regarding the remaining issues.  A transcript of the hearing is of record.

A claim for increased evaluation includes a claim for a total disability evaluation based on individual unemployability (TDIU), where there is evidence of unemployment of record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has discussed the impact of his disability on employment, but indicated at the August 2011 hearing that he was working.  A claim for TDIU is therefore not inferred.

The issue of service connection for obstructive sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Bacterial colitis is manifested by daily bouts of diarrhea and frequent gastrointestinal flare-ups.


CONCLUSIONS OF LAW

The criteria for an increased, 30 percent evaluation, but no higher, for residuals of bacterial colitis have been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7323 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  At his August 2011 hearing, the Veteran specified that he was seeking assignment of a 30 percent evaluation for residuals of bacterial colitis.  When questioned, he stated that a grant of entitlement to a 30 percent evaluation would fully satisfy his appeal.  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The Veteran's service connected residuals of bacterial colitis, with clostridium difficile toxin A positive, is not a listed disease or disability under the Rating Schedule.  It is therefore rated by analogy to a listed condition, based on the functions affected, the anatomical localization, and the symptomatology.  38 C.F.R. § 4.20.  The condition of bacillary dysentery, under Code 7322, was properly selected.  This Code provides that the disease be rated as ulcerative colitis, under Code 7323.  The current 10 percent evaluation is assigned for moderate disease, with infrequent exacerbations.  A higher 30 percent evaluation is assigned for moderately severe colitis, with frequent exacerbations.  Severe colitis, with numerous attacks a year and malnutrition and only fair health during remissions, is rated 60 percent disabling.  A total, 100 percent evaluation is warranted where there is pronounced disease resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess.  38 C.F.R. § 4.114, Code 7323.

VA treatment records, the May 2009 VA examination report, and the Veteran's lay statements and August 2011 testimony have consistently described the symptomatology of the service connected bacterial colitis.  The Veteran experiences flare-ups of symptoms, requiring treatment with strong antibiotics, four or five time a year.  He misses from 5 to 10 days of work each time.  However, on a daily basis the Veteran must be careful of what he eats and has problems with loose stools.  He carries a change of clothes with him, and must always be aware of where rest rooms are.  He has to go to the bathroom about 30 minutes after each meal, and states that he has not had a solid bowel movement since 2003.  

While the most serious flare-ups of colitis occur only every few months, at most, the daily effects of the colitis have a substantial impact on the Veteran's everyday functioning.  He has frequent soft bowel movements, and must adjust his behaviors and schedules around such.  His daily symptoms warrant a finding of frequent exacerbations of colitis; the disability picture presented most closely approximates the criteria for a 30 percent evaluation.

There is no evidence of malnutrition or general impact on the Veteran's health due to colitis.  Treatment records note ongoing health problems, but these are associated with diabetes, thyroid dysfunction, and other conditions.  The Veteran is consistently noted to be well nourished, and has even controlled his diabetes through diet.  A yet higher 60 percent evaluation is not warranted.  

Extraschedular evaluation of the residuals of bacterial colitis has also been considered.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Rating Schedule provides higher evaluations than that assigned, for additional manifestations of the colitis which are not present at this time.  The stated criteria do reflect the current symptomatology; the Schedule is adequate, and no further consideration of an extraschedular evaluation is warranted.  Id.

Accordingly, an increased, 30 percent schedular evaluation, but no higher, for residuals of bacterial colitis is warranted.


ORDER

An increased, 30 percent schedular evaluation, but no higher, for residuals of bacterial colitis is granted.


REMAND

The Veteran alleges that his currently diagnosed obstructive sleep apnea is related to military service; he specifically associates the condition with his 2003 service in Southwest Asia.  He has not alleged the onset of the condition in service, and a review of service treatment records shows no treatment for or complaints of apnea or associated signs or symptoms on active duty.  Instead, he states that within a year or so of his separation from service, his wife complained of his snoring and he began to need daytime naps.

Medical records reveal that the Veteran was formally diagnosed with sleep apnea following an October 2008 sleep study, which was undertaken based on a VA referral.  Unfortunately, there is a gap in the VA treatment of record, covering the period from August 2006 to July 2008; this includes the time period of the referral.  VA treatment records regarding the Veteran's complaints and the basis for the sleep study referral are relevant to the question of service connection.  VA treatment records are considered to be constructively of record, and VA is charged with knowledge of their content.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The duty to assist requires that VA make any necessary attempt to obtain such records until it can be certified that further efforts would be futile.  38 C.F.R. § 3.159(c).  On remand, the missing VA treatment records must be obtained and associated with the claims file.

Similarly, updated VA records, from June 2011 to the present, should also be obtained.

Unless the newly obtained records raise the reasonable possibility, however slight, of a nexus between service and current disability, no examination is required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from the Tennessee Valley Health Care System, including the medical centers in Nashville and Murfreesboro, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of August 2006 to July 2008, and June 2011 to the present.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated, to include a VA examination, with nexus opinion.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


